Title: To Thomas Jefferson from Philip Mazzei, 17 April 1802
From: Mazzei, Philip
To: Jefferson, Thomas


            Car.mo Sig:re e Amico	
              Venezia, 17 Apr. 1802.
            Avendo dovuto trattenermi in questa disgraziata Città, ò inteso un fatto, che difficilmente credo, e che mi dispiacerebbe molto se fosse vero: Spero, che la presente arriverà a Livorno in tempo da porter partire coll’istesso bastimento che porterà quelle che Le scrissi di Pisa il 10 del corrente. Mi è stato domandato il perchè gli S.U. tengono un Console a Trieste, e non a Livorno, che è un porto di tanto maggiore importanza. Avendo io risposto, che vi è stato sempre, dopo che i bastim. Am. frequentano il Mediterraneo, mi è stato soggiunto, che non potevasi credere, poichè un giovane Am. stabilito in Livorno, e che certamente non è Console, à l’incombenza di provvedere a ciò che può bisognare alla Squadra che abbiamo nel Mediterraneo. Se ciò fosse, bisognerebbe attribuirlo a qualche intrigo, mentre non procedesse dall’ignoranza o inavvertenza del Ministro della marina.
            Un [tal] procedere non ci farebbe onore; ed essendo vero, non saprei cosa pensar del Console, se non è immediatamente chiesta la sua dimissione. Il tempo mi manca per dirle altre cose, relative a questo paese affliggenti ⅌ chi ama l’umanità, [ma] che secondo Lucrezio dovrebbero servir di consolazione agli Americani.
            “Dulce mare magnum turbantibus equora ventis &c.”
            Suo Dev.mo s.o e Aff. Am.
           
            Editors’ Translation
            Dearest Sir and Friend	
              Venice, 17 Apr. 1802
            Having had to remain in this wretched city, I have heard something which is difficult to believe, and which would grieve me immensely if it were true. The present letter will reach Leghorn I hope in time to leave on the same boat bearing the letter I wrote you from Pisa on the 10th of the current month. I have been asked why the United States has a consul in Triest and not in Leghorn, which is a port of so much greater importance. Having replied that there has always been one at that post, because American ships frequent the Mediterranean, it was suggested to me that such was hard to believe since a young American, established in Leghorn, and certainly not the consul, is charged with the responsibility to provide for the needs of the squadron we have in the Mediterranean. If this were so, it would have to be attributed to some intrigue, unless it were not to arise from the ignorance or thoughtlessness of the Secretary of the Navy.
            Such a procedure would not do us honor, and if it were true, I would not know what to think of the consul, if his resignation were not asked for immediately. I lack the time to tell more of this country, most trying to a lover of humanity, but which, according to Lucretius, should be a source of consolation to the American people.
            “Dulce mare magnum turbantibus equora ventis, etc.”
            Your very devoted servant, and very affectionate friend.
          